Name: 2003/660/EC: Commission Decision of 19 September 2003 concerning a financial contribution by the Community towards the eradication of Newcastle disease in Denmark in 2002 (notified under document number C(2003) 3302)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  agricultural structures and production;  health;  environmental policy;  Europe
 Date Published: 2003-09-20

 Avis juridique important|32003D06602003/660/EC: Commission Decision of 19 September 2003 concerning a financial contribution by the Community towards the eradication of Newcastle disease in Denmark in 2002 (notified under document number C(2003) 3302) Official Journal L 234 , 20/09/2003 P. 0013 - 0017Commission Decisionof 19 September 2003concerning a financial contribution by the Community towards the eradication of Newcastle disease in Denmark in 2002(notified under document number C(2003) 3302)(Only the Danish text is authentic)(2003/660/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 806/2003(2), and in particular Articles 4(2) and 5(3) thereof,Whereas:(1) Outbreaks of Newcastle disease occurred in Denmark in 2002, and the emergence of this disease poses a serious threat to Community livestock.(2) In order to help eradicate the disease as rapidly as possible, the Community may contribute to the eligible expenditure incurred by the Member State, under the conditions laid down in Article 4(2) of Decision 90/424/EEC.(3) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), veterinary and plant health measures undertaken in accordance with Community rules are to be financed under the Guarantee section of the European Agricultural Guidance and Guarantee Fund. Financial control of these measures comes under Articles 8 and 9 of the above Regulation.(4) Payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and that the authorities provide all the necessary information within the deadlines set.(5) On 14 March 2003, Denmark submitted a rough estimate of the costs incurred in taking measures to eradicate the disease. The estimated amount is DKK 58 million.(6) It is now time to set the amount of an advance on the Community financial contribution, pending checks to be carried out by the Commission. This advance must be equal to 50 % of the Community contribution, established on the basis of the estimated costs of compensation for the slaughter of animals and other costs.(7) It is necessary to define the term "swift and adequate compensation of the livestock farmers", used in Article 3(2) of Decision 90/424/EEC, as well as the terms "reasonable payments" and "justified payments" and the categories of expenditure eligible under "other costs" associated with the compulsory slaughter of animals and the compulsory destruction of eggs.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Granting of a financial contribution by the Community to DenmarkFor the purposes of eradicating Newcastle disease in 2002, Denmark may obtain a Community financial contribution amounting to 50 % of the expenditure incurred for:(a) the swift and adequate compensation of owners obliged to slaughter their animals and destroy eggs under the compulsory measures for eradicating the outbreaks of Newcastle disease in 2002, pursuant to the provisions of Article 3(2), first and seventh indents, of Decision 90/424/EEC and pursuant to this present Decision;(b) the costs of destroying animals, eggs and contaminated products, cleaning and disinfecting premises and cleaning and disinfecting, or destroying where necessary, contaminated equipment, pursuant to the provisions of Article 3(2), second and third indents, of Decision 90/424/EEC and pursuant to this present Decision.Article 2DefinitionsFor the purposes of this Decision, the following definitions shall apply:(a) "swift and adequate compensation": payment, within 90 days of the slaughter of the animals or the destruction of the eggs, of compensation corresponding to the market value they had immediately prior to their contamination, slaughter or destruction;(b) "reasonable payments": payments for the purchase of equipment or services at proportionate prices compared to the market prices before the outbreak of the Newcastle disease;(c) "justified payments": payments for the purchase of equipment or services referred to in Article 3(2) of Decision 90/424/EEC, where their nature and direct link to the compulsory slaughter of animals and compulsory destruction of eggs in the holdings have been demonstrated.Article 3Arrangements for the payment of the financial contribution1. Subject to the results of the checks referred to in Article 6 below, an advance of EUR 1000000 shall be paid, as part of the Community financial contribution mentioned in Article 1, on the basis of supporting documents submitted by Denmark relating to the swift and adequate compensation of owners for the compulsory slaughter, the destruction of the animals and eggs and, if necessary, the products used for cleaning, disinfecting and disinsectisation of the holdings and equipment, as well as the destruction of contaminated feed and materials.2. Once the checks referred to in Article 6 have been carried out, the Commission shall decide on the balance in accordance with the procedure provided for in Article 41 of Decision 90/424/EEC.Article 4Eligible operational expenditure covered by the Community financial contribution1. Non-compliance by the Danish authorities with the payment deadline specified in Article 2(a) shall result in the eligible amounts being reduced as follows:- 25 % reduction for payments made between 91 and 105 days after the slaughter of the animals or the destruction of the eggs;- 50 % reduction for payments made between 106 and 120 days after the slaughter of the animals or the destruction of the eggs;- 75 % reduction for payments made between 121 and 135 days after the slaughter of the animals or the destruction of the eggs;- 100 % reduction for payments made more than 136 days after the slaughter of the animals or the destruction of the eggs.However, the Commission will apply a different timescale and/or lower reductions or none at all if exceptional management conditions are encountered for certain measures, or if well-founded justifications are put forward by Denmark.2. The Community financial contribution referred to in Article 1(b) relates only to justified and reasonable payments associated with the eligible expenditure mentioned in Annex I.3. Calculation of the Community financial contribution excludes:(a) value added tax;(b) salaries of civil servants;(c) use of public equipment, other than consumables.Article 5Conditions for payment and supporting documents1. The Community financial contribution referred to in Article 1 shall be paid on the basis of the following elements:(a) an application submitted in accordance with Annexes IIa, IIb and III within the deadline specified in paragraph 2;(b) the supporting documents referred to in Article 3(1), including an epidemiological report on each holding where animals were slaughtered and destroyed or eggs were destroyed, as well as a financial report;(c) the results of the in situ checks carried out by the Commission, referred to in Article 6.The documents referred to in point (b) shall be made available for on-the-spot audits by the Commission.2. The application referred to in 1(a) must be submitted in the form of a computer file in line with Annexes IIa, IIb and III within 30 calendar days of the date of notification of this Decision. If this deadline is not met, the Community financial contribution shall be reduced by 25 % per month of delay.Article 6In situ checks by the CommissionThe Commission, in collaboration with the competent Danish authorities, may perform in situ checks relating to the implementation of the measures referred to in Article 1 and the associated expenditure.Article 7AddresseeThis Decision is addressed to the Kingdom of Denmark.Done at Brussels, 19 September 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 160, 26.6.1999, p. 103.ANNEX IEligible expenditure as referred to in Article 4(2)1. Costs associated with the slaughter of animals:(a) wages and remuneration for workers specially employed to do the slaughtering;(b) consumables and specific equipment used for the slaughter or for the destruction of eggs;(c) materials used for transporting the animals to the place of slaughter.2. Costs associated with the destruction of animals and eggs:(a) rendering: transportation of carcasses and eggs to the rendering plant, processing of carcasses in the rendering plant and destruction of the meal;(b) burial: personnel specially employed, equipment specially hired for the transportation and burial of carcasses and eggs and products used for disinfecting the holding;(c) incineration: personnel specially employed, fuel or other materials used, equipment specially hired for the transportation of carcasses and eggs and products used for disinfecting the holding.3. Costs associated with cleaning, disinfecting and disinsectisation of holdings:(a) products used for cleaning, disinfecting and disinsectisation;(b) wages and remuneration for personnel specially employed to do this job.4. Costs associated with the destruction of contaminated feed:(a) reimbursement of purchase price of feed;(b) transportation and destruction of feed.5. Costs associated with compensation, at market value, for the destruction of contaminated equipment. Costs associated with compensation for the reconstruction or renovation of farm buildings and infrastructure are not eligible.ANNEX IIa>PIC FILE= "L_2003234EN.001602.TIF">ANNEX IIb>PIC FILE= "L_2003234EN.001604.TIF">ANNEX III>PIC FILE= "L_2003234EN.001702.TIF">